Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1, 2, and 4-6 are rejected under 35 U.S.C. 102 as being anticipated by Otake et al. (US/0221902) 
	Regarding claim 1, Otake teaches a secondary battery comprising a cylindrical can 5, a cap assembly 16 sealing the can and a gasket 17 interposed between the can and the cap assembly, wherein the gasket includes an insulating member 17a and optionally an insulating member 17c wherein the insulating layers have a higher melting point than the inner gasket 17b (par. 17, 18, 24, 43-46 fig. 1 and 4).




[AltContent: arrow][AltContent: arrow][AltContent: textbox (Beading)][AltContent: textbox (Crimping)]
    PNG
    media_image1.png
    742
    576
    media_image1.png
    Greyscale





	Regarding claims 4 and 5, Otake teaches that the insulating member may be located at 17a at the exterior surface or at 17c at the interior surface (par. 17, 18, 24, 43-46 fig. 1 and 4).
	Regarding claim 6, Otake teaches that the insulating member 17a  has one end bent to be exposed to an exterior side of the gasket (par. 17, 18, 24, 43-46 fig. 1 and 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Otake as applied above, further in view of Hwang (KR 2017-0012137).
	Regarding claims 7 and 8, Otake does not teach that the insulating layer may be anodized aluminum.  However, Hwang teaches that a suitable insulating material to place between a gasket and a battery plate is anodized aluminum (par. 45, fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to use anodized aluminum as the insulating layer of Otake because Hwang teaches that such a material is suitable for that purpose. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JACOB B MARKS/Primary Examiner, Art Unit 1729